DETAILED ACTION
This action is a response to communication filed September 2nd, 2020.
Claims 1-20 are pending in this application.  Claims 1, 11, and 20 are currently amended.
This application is a continuation of application no. 13/269,164, filed October 7th, 2011.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christiansen et al (U.S. Patent Application Publication No. 2007/0055926, hereinafter Christiansen) in view of Delpha et al (U.S. Patent Application Publication no. 2012/0030553, hereinafter Delpha) in further view of Griffiths et al (U.S. Patent Application Publication no. 2013/0031455, hereinafter Griffiths) and Cudd Jr. (U.S. Patent Application Publication no. 2009/0307762, hereinafter Cudd).

With respect to claims 1, 11, and 20, Christiansen discloses a computer-implemented annotation method (paragraph [0002]) comprising: 
sending a first request for a page to a remote processor (paragraph [0035], lines 4-8); 
receiving an electronic file for the page from the remote processor (paragraph [0035], lines 4-8); 
defining at least one new annotation associated with a content object on the page (paragraph [0036]); 

storing the at least new one annotation and the at least one anchor in an annotation file that is different from the electronic file (paragraph [0032]).
But Christiansen does not disclose wherein the at least one new annotation is included in the web page when displayable near the content object.
However, Delpha discloses sending a first request for a web page to a remote processor (paragraph [0097], lines 13-17); 
receiving an electronic file for the page from the remote processor (paragraph [0101], lines 1-11, online document); 
defining at least one new annotation associated with a content object on the page (paragraph [0101], lines 1-5); 
defining at least one anchor associated with the content objection n (paragraph [0062], lines 6-11, where the anchors considered by Delpha include: hovered, moused over, selected, highlighted, or clicked), the at least one anchor being indicative of the at least one new annotation (paragraph [0060], lines 1-5, recommendation system), wherein the at least one new annotation is displayable near the content object regardless of a location in the web page on which the content object is rendered (paragraph [0060], lines 5-15) and when the at least one new annotation is included in the web page when displayed (paragraphs [0060]-[0061], & [0076]); 
storing the at least one annotation and the at least one anchor in an annotation file that is different from the electronic file (paragraphs [0102]-[0103], where the annotations a stored on the annotation platform server 1304, which is distinct from the web page publisher’s site/server). 

	But the combination of Christiansen and Delpha fails to discloses sending a first request for a web page to a remote processor
However Griffths discloses sending a first request for a web page to a remote processor (paragraph [0054]); 
receiving an electronic file for the web page from the remote processor (paragraph [0063], lines 1-13, the electronic file being disclosed as a document 180); 
defining at least one new annotation associated with a content object on the page (paragraph [0073], creation of annotation content); 
defining at least one anchor associated with the content object (paragraph [0104]), the at least one anchor being indicative of the at least one new annotation (paragraph [0105]); 
	wherein the at least one new annotation is displayable without being an overlay over the web page (paragraph [0072], different annotation media types are “manifested” differently); and 
storing the at least one annotation and the at least one anchor in an annotation file that is different from the electronic file (paragraph [0123]), wherein the at least one anchor comprises a URL for the web page and an indication of the content object on the web page with the at least one annotation is associated (paragraph [0206]). 
It would have been obvious to one skilled in the art at the time the invention was made to combine the system for collaboratively annotating electronic documents of Christiansen and the system 
But the combination of Christiansen, Delpha, and Griffiths fails to discloses wherein the at least one new annotation is displayable near the content object regardless of a location in the web page on which the object is rendered.
However, Cudd discloses defining at least one new annotation associated with a content object on the page (paragraph [0054], lines 1-12, create a new web note 20); 
defining at least one anchor associated with the content object (paragraph [0054], lines 6-14, position it at any coordinates within the browser), the at least one anchor being indicative of the at least one new annotation (paragraph [0054], lines 6-14), wherein the at least one new annotation is displayable near the content object regardless of a location in the web page on which the object is rendered (paragraph [0054], lines 22-34, displayed by the browser 44, based on view filter settings 11, 15, in the same coordinates with all the same attributes and content in a notes presentation layer 42 that is visible).
It would have been obvious to one skilled in the art at the time the invention was made to combine the system for collaboratively annotating electronic documents of Christiansen and the system for annotating web pages and managing annotations and annotated web pages of Delpha and the system for linking to document with associated annotations of Griffiths with the system to create, save, and display web annotations that are selectively shared within specified online communities of Cudd.  The motivation to combine being to improve the implementation of annotating web pages  The implementation of annotating web paged being improved by using an web browser plug-in to enable a presentation layer of annotations over any web page (Cudd: abstract).

With respect to claims 2 and 12, the combination of Christiansen, Delpha, Griffiths, and Cudd disclose the method of claims 1 and 11, Christiansen further discloses : 
sending a second request for at least one electronic file having the at least one anchor to the remote processor (paragraph [0038]); 
receiving the electronic file with the at least one anchor from the remote processor in response to the second request (paragraph [0038]); 
receiving the at least one annotation associated with the at least one anchor from the annotation file; and displaying the electronic file with the at least one annotation (paragraph [0038]). 

With respect to claims 3 and 13, the combination of Christiansen, Delpha, Griffiths, and Cudd disclose the method of claims 1 and 11, Christiansen further discloses wherein the at least one anchor is associated with at least one of a location in the electronic file (paragraph [0094]). 

With respect to claim 4, the combination of Christiansen, Delpha, Griffiths, and Cudd disclose the method of claim 2, Christiansen further discloses wherein the at least one annotation and the at least one anchor are transmitted to the remote processor and stored remotely and the at least one annotation is received from the remote processor in response to the second request (paragraph [0021]). 

With respect to claim 5, the combination of Christiansen, Delpha, Griffiths, and Cudd disclose the method of claim 1, Christiansen further discloses wherein the at least one annotation and the at least one anchor are stored locally on the annotation file located in a client device and the at least one annotation and the at least one anchor are received locally from the annotation file (paragraph [0021]). 

With respect to claims 6 and 14-16, the combination of Christiansen, Delpha, Griffiths, and Cudd disclose the method of claims 1 and 12, Christiansen further discloses receiving an account identifier (paragraph [0082], lines 1-3), associating the at least one annotation with a plurality of account identifiers (paragraph [0082], lines 1-3), and retrieving the electronic file based at least partially upon the account identifier (paragraph [0081]). 

With respect to claim 7, the combination of Christiansen, Delpha, Griffiths, and Cudd disclose the method of claim 2, Christiansen further discloses receiving an account identifier and associating the at least one annotation with the account identifier and wherein the at least one annotation received in response to the second request comprises a plurality of annotations that are associated with a plurality of account identifiers (paragraph [0082], lines 1-3). 

With respect to claims 8 and 17, the combination of Christiansen, Delpha, Griffiths, and Cudd disclose the method of claims 7 and 16, Christiansen further discloses wherein the plurality of annotations received in response to the second request are ranked based on at least one heuristic criteria  (paragraph [0075]). 

With respect to claims 9 and 18, the combination of Christiansen, Delpha, Griffiths, and Cudd disclose the method of claims 1 and 11, Christiansen further discloses generating annotation metadata associated with the annotation (paragraph [0082], lines 1-3). 

With respect to claims 10 and 19, the combination of Christiansen, Delpha, Griffiths, and Cudd disclose the method of claims 9 and 18, Christiansen further discloses wherein the annotation metadata includes at least one of at least one account identifier associated with the annotation (paragraph [0082], . 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Eintracht	Patent no.	6,687,878
Hollander	Pat. Pub.	2006/0053364
Goede		Pat. Pub.	2006/0061595
Churchill	Patent no.	7,089,278
Roy		Patent no.	7,149,776
Simova		Pat. Pub.	2004/0061704
Howarth	Pat. Pub.	2013/0008071
Flemings	Patent no.	8,677,259
Landwehr	Pat. Pub.	2015/0024351

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


9/2/20
/BLAKE J RUBIN/Examiner, Art Unit 2457